Citation Nr: 0914257	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  08-00 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to Department of Veterans Affairs nonservice-
connected death pension benefits.




ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel





INTRODUCTION

The appellant's deceased husband had service in the 
Philippine Commonwealth Army during World War II. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines.


FINDING OF FACT

The appellant's deceased husband had no qualifying service in 
the Armed Forces of the United States, including service as a 
Regular Philippine Scout, member of the Philippine 
Commonwealth Army or the recognized guerrillas in the service 
of the United States Armed Forces.


CONCLUSION OF LAW

The requirements of basic eligibility for VA nonservice-
connected death pension benefits have not been met.  38 
U.S.C.A. §§ 101, 107, 1521 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.1, 3.3, 3.40, 3.41, 3.203 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Background

The appellant originally sought entitlement to VA burial 
benefits for her husband's death as well as a burial flag in 
November 1986.  She provided a copy of the certificate of 
death that recorded his death in October 1986.  She also 
reported that he had military service from August 18, 1941, 
to March 4, 1946.  She said that he was a technical sergeant 
with the U.S. Armed Forces Far East (USAFFE).

The appellant also submitted a certification from the 
Republic of the Philippines, Ministry of National Defense, 
General Headquarters, (New) Armed Forces of the Philippines, 
AGNR2, dated in November 1986.  The certification provided 
information on the service of the appellant's husband.  The 
information included his date of birth, rank, name, service 
number, and dates of service.  The affidavit indicated that 
the appellant's husband was inducted into the USAFFE on 
August 18, 1941, and discharged on March 4, 1946.  The 
certification indicated the purpose of the certification was 
for interment flag "only."  The certification was signed by 
an officer identified as the assistant adjutant general.

The RO sought confirmation of the decedent's military status 
from the U. S. Army Reserve Personnel Center (ARPERCEN) in 
April 1987.  The request identified the decedent by his full 
name, rank, date of birth, service number, and that he served 
with the USAFFE from the dates certified above.  The ARPERCEN 
responded that same month that the decedent had "no service 
as a member of the Philippine Commonwealth Army, including 
the recognized guerillas, in the service of the United States 
Armed Forces."

The RO denied the appellant's request for burial benefits in 
April 1987.  The RO's letter informed her that the U. S. 
Department of the Army made a thorough search of its records 
for evidence of the decedent's military service.  The letter 
went on to inform her that there were no records to show that 
her husband was a member of the Philippine Commonwealth Army, 
USAFFE, inducted into service of the Armed Forces of the 
U.S., or that he had recognized guerilla service.  The 
appellant was told that the certification of service was a 
prerogative of the Department of the Army and VA had no 
authority to amend or change their decision.  The appellant 
was advised that, in the absence of evidence of recognized 
military service, her claim for benefits must be denied.  

The RO also issued a separate denial of entitlement to a 
burial flag in April 1987.  The letter informed the appellant 
that the benefits administered by VA were based on active 
military service in the Armed Forces of the U.S.  This 
included service with the Philippine Commonwealth Army 
(USAFFE) and recognized guerillas.  It was noted that the 
Department of the Army certified that her husband did not 
have valid service, either as a member of the USAFFE or 
recognized guerillas.  Therefore, a flag could not be issued.  

The appellant sought to reopen her claim for burial benefits 
in March 1990.  She acknowledged that her previous claim was 
denied because there were no records of military service for 
her husband.  She submitted a faded copy of an Affidavit for 
Philippine Army Personnel in support of her claim.  The 
affidavit was signed by the decedent in February 1946.  The 
affidavit listed dates of assignments from August 1941 to May 
1945, to include periods where the decedent listed himself as 
a civilian.  One page contained information regarding 
guerilla service for the period from January 1945 to January 
1946.  The decedent's marriage to the appellant was noted as 
of October 1945.

The RO denied the appellant's claim.  It was held that no new 
and material evidence had been submitted.

The appellant wrote to the RO in regard to her claim for 
burial benefits in May 1991.  She said she had submitted 
material evidence to the ARPERCEN to prove her husband's 
military service.  She did not identify the evidence.  She 
reported that she received a letter from the ARPERCEN, dated 
in April 1991, that informed her the agency would only 
provide information/certification of service to an authorized 
government agency.  She asked that the RO contact the 
ARPERCEN to obtain certification of her husband's military 
service.  

There is no indication in the claims folder that any further 
action was taken by the RO.  

The appellant's current claim for nonservice-connected death 
pension benefits was received in July 2007.  She submitted 
several items of evidence with her claim.  These included a 
duplicate copy of the affidavit of February 1946, a statement 
regarding her husband's cause of death from C. B. B., M.D., 
information regarding her husband's service with the 
Philippine Commonwealth Army, a marriage certificate, and 
proof of the registration of the marriage certificate.

The copy of the affidavit is duplicative of evidence already 
of record.  The statement from Dr. C. B. B. is limited to a 
discussion of the cause of death without any reference to 
military service.  There is a copy of a diploma issued to the 
decedent by the Philippine Commonwealth Army in June 1940.  
The diploma certifies that the decedent had completed a two 
month course with reserve officer training corps (ROTC) 
cadets.  Another Philippine Commonwealth Army document was a 
certificate dated in June 1940.  The certificate attested 
that the decedent was a graduate of a two year basic ROTC 
infantry course.  The marriage certificate showed that the 
appellant and the decedent were married in April 1946.

The RO requested certification of the decedent's military 
service from the National Personnel Records Center (NPRC) in 
July 2007.  There is no indication that the above documents 
submitted by the appellant were forwarded with the request.  

The appellant submitted a number of items of evidence in 
support of her claim in August 2007.  Several items were 
pertinent to the decedent's military service.  These included 
a certificate of relief from active duty from the U. S. Armed 
Forces in the Philippines (USAFIP).  The discharge was 
effective March 4, 1946.  Also submitted were two 
certifications from the adjutant general's office dated in 
May 1987 and August 2007, respectively.  The certifications 
documented payments to the decedent for periods of service 
from 1941 to 1946.  There was also a copy of a National 
Service Life Insurance (NSLI) dividend application for the 
decedent.  The date of the application is not visible on the 
copy.  In a later statement from the appellant she said the 
application was sent to her husband in August 1949.

The last two items were copies of submissions made by the 
decedent during his lifetime.  The first was an affidavit 
dated in December 1952 that related to back pay.  The second 
was a letter from the decedent to ARPERCEN, dated in October 
1966.  The decedent submitted affidavits from several 
individuals, copies of five of the affidavits were included, 
in an attempt to substantiate his claim for restoration of 
his former rank as a second lieutenant in the USAFFE.  The 
several affidavits included in the appellant's submission 
attested to the decedent's appointment and service as a 
second lieutenant and the units of assignment.  

The RO denied the appellant's claim by way of a letter 
decision dated September 5, 2007.  The basis for the denial 
was that the decedent did not have recognized service that 
would make her eligible for VA benefits.  The letter provided 
a listing of the evidence considered.  The listing included 
the many submissions from the appellant, to include the 
different affidavits and Philippine Commonwealth Army 
documents.  

The response from the NPRC was received at the RO on 
September 14, 2007.  The NPRC, as did the ARPERCEN before, 
certified that the decedent had "no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerillas, in the service of the United States Armed 
Forces."

The appellant submitted her notice of disagreement (NOD) in 
October 2007.  She also submitted a statement that was 
received in November 2007.  In that statement the appellant 
said she was seeking nonservice-connected death pension 
benefits.  She asserted that her husband was a veteran.  

The appellant wrote to the VA Director, Compensation and 
Pension (C&P) Services, in November 2007.  She provided a 
detailed recitation of her husband's service during the war 
as it was listed on his affidavit of February 1946.  She 
contended that he had the appropriate service for a period of 
more than 90 days during a period of war and that she was 
entitled to receipt of nonservice-connected death pension 
benefits.

The RO provided the response to the appellant in January 
2008.  The response noted that VA was dependent on findings 
by the Department of the Army as to whether an individual had 
valid military service.  Her application was denied because 
her husband did not have the required military service for 
her to be eligible for VA benefits.

The appellant perfected her appeal in January 2008.  She 
restated her belief that her husband had the requisite 
service to entitle her to the benefits she sought.

II. Analysis

The surviving spouse of a veteran is entitled to receive VA 
improved non-service-connected death pension benefits if the 
veteran had qualifying service under 38 U.S.C.A. § 1521(j) 
(West 2002).  To establish basic eligibility for VA non-
service-connected death pension benefits, in part, the 
claimant's spouse must have been a veteran who had active 
military, naval, or air service.  38 U.S.C.A. §§ 101(2), 
(24), 1521(j) (West 2002); 38 C.F.R. §§ 3.1, 3.3(b)(4), 3.6 
(2008).

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable. 
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  'Active military, 
naval, and air service' includes active duty.  In turn, 
'active duty' is defined as full time duty in the Armed 
Forces.  38 C.F.R. § 3.6(a), (b).  The 'Armed Forces' consist 
of the United States Army, Navy, Marine Corps, Air Force, and 
Coast Guard, including their Reserve components.  38 C.F.R. § 
3.1.

Service in the Regular Philippine Scouts is recognized 
service for pension, compensation, DIC, and burial allowance.  
See 38 U.S.C.A. § 107(a) (West 2002); 38 C.F.R. § 3.40(a) 
(2008).  Service of persons enlisted under section 14 of 
Public Law No. 190, 79th Congress (Act of October 6, 1945), 
is included for VA compensation and DIC benefits, but not for 
VA pension benefits.  38 C.F.R. § 3.40(b) (2008).  

Service in the Commonwealth Army of the Philippines is 
included, for compensation, DIC, and burial allowance, from 
and after the dates and hours, respectively, when they were 
called into service of the Armed Forces of the United States 
by orders issued from time to time by the General Officer, 
U.S. Army, pursuant to the Military Order of the President of 
the United States dated July 26, 1941.  Service as a guerilla 
is also included; if the service department certifies that 
the individual had guerilla service.  38 C.F.R. § 3.40(c) 
(2008).  The period of active service that is based on 
service in the Commonwealth Army of the Philippines, or as a 
guerilla, will be the dates certified by the service 
department.  38 C.F.R. § 3.41(d) (2008).

Pertinent regulations require that service in the Philippine 
Commonwealth Army (and thus veterans' status) be proven with 
either official documentation issued by a United States 
service department or verification of the claimed service by 
such a department.  See 38 C.F.R. § 3.203(a) (requiring 
service department documentation of service where available), 
§ 3.203(c) (requiring service department verification of 
service where documentation is not available).  

In cases for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether qualifying 
service is shown under Title 38 of the United States Code and 
the regulations promulgated pursuant thereto.  See Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service 
department certification is required, the service 
department's decision on such matters is conclusive and 
binding on the VA.  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  In short, under 38 C.F.R. § 3.203, a claimant is not 
eligible for VA benefits based on Philippine service unless a 
United States service department documents or certifies their 
service.  Soria, 118 F.3d at 749.

The ARPERCEN originally certified that the decedent did not 
have recognized service with the appellant's original claim 
in 1987.  She was notified of that finding.  She later 
submitted evidence directly to the ARPERCEN in 1991 in an 
attempt to change their finding.  She reported this action to 
the RO in May 1991.  

The RO contacted the NPRC in regard to the latest claim for 
verification of the decedent's service.  The NPRC provided 
the same response as the ARPERCEN that the decedent did not 
have any recognized service in September 2007.  

Thus, the evidence of record from the service department 
unequivocally establishes that the decedent did not have the 
requisite service to establish the appellant's eligibility 
for nonservice-connected death pension benefits.  The Board 
is bound by the service department's determination of status 
in this case.  See Duro, Soria, supra.  Absent qualifying 
service by the appellant's husband, the appellant's claim 
must be denied as a matter of law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (where the law and not the evidence 
is dispositive the Board should deny the claim on the ground 
of the lack of legal merit or the lack of entitlement under 
the law).  

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

In the present case, the appellant's claim for nonservice-
connected disability pension benefits was received in July 
2007.  She submitted evidence of the decedent's service with 
the Philippine Commonwealth Army with her application.

The RO wrote to her that same month.  Pertinent to this 
claim, the letter advised her of the evidence required to 
substantiate her claim for nonservice-connected death pension 
benefits.  Specifically, she was advised that her husband's 
service in the [Philippine] Commonwealth Army (USAFFE), 
including recognized guerilla service, or the new Philippine 
Scouts would not qualify as recognized service to establish 
eligibility.  

The appellant was advised of the information required from 
her to enable VA to obtain evidence on her behalf, the 
assistance that VA would provide to obtain evidence on her 
behalf, and that she should submit such evidence or provide 
VA with the information necessary for VA to obtain such 
evidence on her behalf.  

The appellant responded to the letter in August 2007.  She 
submitted additional materials regarding her husband's 
service, to include his letter to the ARPERCEN, and 
additional documents from the Philippine Commonwealth Army.

The initial unfavorable denial of the appellant's claim 
occurred with the RO's decision of September 2007.  The 
appellant's claim was denied because her husband did not have 
the necessary recognized service.  

The appellant submitted her notice of disagreement (NOD) in 
October 2007.  She included copies of military records that 
were previously submitted in support of her claim.  As noted, 
the appellant wrote to the Director of C&P services in 
November 2007.  She provided an extensive argument as to why 
her husband's service should be recognized.  She did not 
argue that he had the legally required service for her to be 
eligible for benefits; only that his service should be 
recognized because of the sacrifices he made and what he 
endured.  

The RO responded to the appellant in January 2008.  The 
letter again informed of why her claim was denied.

The appellant perfected her appeal in January 2008.  She 
again listed her contentions for why her husband's service 
should be recognized.

The appellant was not provided the notice contemplated by the 
Court in Dingess.  However, she was provided specific 
information regarding establishing veteran's status for her 
particular claim.  

The appellant has not disputed the contents of the VCAA 
notice in this case.  A notice error is presumed prejudicial 
to the claimant unless it is demonstrated that (1) any defect 
in notice was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice provided what was needed, or (3) 
that a benefit could not possibly have been awarded as a 
matter of law.  Sanders v. Nicholson, 487 F.3d. 881, 889-891 
(Fed. Cir. 2007). 

To the extent there may be any notice error, the presumption 
of any prejudice is overcome in this case.  A reasonable 
person would have known by the notice provided that they had 
to provide evidence of service that is recognized by the 
service department in order to be eligible for nonservice-
connected death pension benefits.  Further, a reasonable 
person would have known from the notice provided of the types 
of service that would not qualify to establish entitlement to 
the claimed benefit.  

In addition, the appellant had actual knowledge of what was 
required to substantiate her claim for eligibility for 
benefits.  She had previously been denied burial benefits and 
an entitlement to a burial flag because her husband did not 
have recognized service.  She submitted additional materials 
to the ARPERCEN to change their determination but was 
unsuccessful.  She submitted evidence of her husband's 
service with her claim in 2007 because of her awareness of 
the requirement to establish that he had recognized service.  
She has submitted multiple statements to argue that the 
documented service of her husband qualifies as recognized 
service and that she is entitled to the benefits sought on 
appeal. 

The appellant has not been prohibited from meaningful 
participation in the adjudication of her claim such that it 
affects the essential fairness of the adjudication.  As noted 
she submitted evidence concerning her husband's service with 
her claim in 2007.  She has continued to argue that his 
service should be recognized as qualifying service.  The 
appellant has demonstrated a clear understanding of what was 
required in order for her to be found eligible for benefits.  
See Sanders, 487 F.3d. at 889.  

The Board also finds that VA has adequately fulfilled its 
obligation to assist the appellant in obtaining the evidence 
necessary to substantiate her claim.  The RO contacted the 
service department, as required in this case, and obtained 
the necessary review of whether the decedent has the 
necessary recognized service.  The service department 
certified that the decedent did not.  The appellant has not 
identified any other pertinent evidence, not already of 
record or requested.  The Board is also unaware of any such 
evidence.

Finally, the Board notes that the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) addressed 
VA's duty to assist a claimant where new evidence was 
submitted subsequent to a verification of service.  See 
Capellan v. Peake, 539 F.3d 1373, 1381-82 (Fed. Cir. 2007).  
The Federal Circuit held that a claimant's new evidence 
should be submitted and considered in connection with a 
request for verification of service from the service 
department under 38 C.F.R. § 3.203(c).  Id.

The evidence submitted by the appellant does not provide any 
"new" information about her husband's service or dates 
involved.  Rather it was cumulative information contained in 
several documents.  The underlying issue of when he served, 
where he served, and with what component was unchanged in any 
of the information provided.  

Although there is no indication that the additional evidence 
submitted by the appellant has been reviewed by the service 
department, that evidence does not show, nor does the 
appellant contend it shows, that her husband had other than 
USAFFE service in the Philippine Commonwealth Army, or 
guerilla service.  She does not contend that the evidence she 
has submitted shows that her husband had service in the 
Regular Philippine Scouts as would be required.  38 C.F.R. 
§ 3.40(a). 

The Board finds that VA has satisfied its duty to notify and 
assist.  See Valiao v. Principi, 17 Vet. App. 229, 232 (2003) 
(determining that error was nonpredjudical where appellant 
was not entitled to benefit as matter of law).


CONTINUED ON NEXT PAGE

ORDER

Legal entitlement to Department of Veterans Affairs 
nonservice-connected death pension benefits is denied.



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


